TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00046-CR


                                       In re Samuel Adkins


          FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-13-904105, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING


                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant Samuel Adkins seeks to appeal the trial court’s order denying his

motion for DNA testing. See Tex. Code Crim. Proc. arts. 64.01-.05. The clerk’s record does not

contain the required trial court’s certification of appellant’s right to appeal. See Tex. R. App.

P. 25.2(a)(2) (requiring trial court to enter certification of defendant’s right of appeal “each

time it enters a judgment of guilt or other appealable order”), (d) (requiring record to include

trial court’s certification).   Although the record contains a document entitled “trial court’s

certification of defendant’s right of appeal,” the document fails to indicate whether Adkins has

the right of appeal.

                This appeal is therefore abated and the trial court is directed to prepare and file its

certification of Adkins’s right of appeal as required by the Texas Rules of Appellate Procedure.

See Tex. R. App. P. 25.2(a)(2), 44.4. A supplemental clerk’s record containing the trial court’s

certification shall be filed with this Court no later than May 31, 2019. See Tex. R. App. P.

25.2(d), 34.5(c)(2).
              It is so ordered on this the 16th day of May, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Abated and Remanded

Filed: May 16, 2019

Do Not Publish




                                               2